Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, line 1, “|JT||” should be removed.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the chamfered portion” in line 11. Lines 6-7 of claim 1 recite ‘a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge’, thus establishing two chamfered portions. The recitation of ‘the chamfered portion’ in line 11 renders the claim unclear because it does not clearly state whether this limitation 
Claim 2 recites the limitation “the chamfered portion” in lines 2 and 4. Lines 6-7 of claim 1 recite ‘a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge’, thus establishing two chamfered portions. The recitation of ‘the chamfered portion’ in lines 2 and 4 renders the claim unclear because it does not clearly state whether this limitation applies to the chamfered portions on both the trailing and leading side edges or only one of the portions. For examination purposes, the claim limitation will be interpreted as the recitation in lines 2 and 4 reciting ‘each of the chamfered portions’.
Claims 3 and 10 recite the limitation "the main groove" in line 2.  Line 2 of claim 1 recites ‘a plurality of main grooves’. The recitation of ‘the main groove’ in line 2 renders the claim unclear because it does not clearly state whether the ‘plurality of main grooves’ is now limited to a single main groove or if the plurality of main grooves have this property. For examination purposes, the claim limitation will be interpreted as the recitation in line 2 reciting ‘one of the main grooves’. 
Claim 5 recites the limitation “the chamfered portion” in line 3. Lines 6-7 of claim 1 recite ‘a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge’, thus establishing two chamfered portions. The recitation of ‘the chamfered portion’ in line 3 renders the claim unclear because it does not clearly state whether this limitation applies to the chamfered portions on both the trailing and leading side edges or only one of the portions. For examination purposes, the claim limitation will be interpreted as the recitation in line 3 reciting ‘each of the chamfered portions’.
Claim 6 recites the limitation “the chamfered portion” in line 3. Lines 6-7 of claim 1 recite ‘a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge’, thus establishing two chamfered portions. The recitation of ‘the chamfered portion’ in line 3 renders the claim unclear because it does not clearly state whether this limitation applies to the chamfered portions on both the trailing and leading side edges or only one of the portions. For examination purposes, the claim limitation will be interpreted as the recitation in line 3 reciting ‘each of the chamfered portions’.
Claim 12 recites the limitation “the chamfered portion” in line 2. Lines 6-7 of claim 1 recite ‘a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge’, thus establishing two chamfered portions. The recitation of ‘the chamfered portion’ in line 2 renders the claim unclear because it does not clearly state whether this limitation applies to the chamfered portions on both the trailing and leading side edges or only one of the portions. For examination purposes, the claim limitation will be interpreted as the recitation in line 2 reciting ‘each of the chamfered portions’.
Claim 13 recites the limitation “the chamfered portion” in line 2. Lines 6-7 of claim 1 recite ‘a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge’, thus establishing two chamfered portions. The recitation of ‘the chamfered portion’ in line 2 renders the claim unclear because it does not clearly state whether this limitation applies to the chamfered portions on both the trailing and leading side edges or only one of the portions. For examination purposes, the claim limitation will be interpreted as the recitation in line 2 reciting ‘each of the chamfered portions’.
Claims 4, 7-9, 11, and 14-16 are indefinite as they depend on an indefinite base in claim 1 and fail to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funaki (US 2016/0023520 A1).
Regarding claim 1, Funaki teaches a pneumatic tire (Para. [0022]) comprising a plurality of main grooves extending in a tire circumferential direction (Fig. 1A, Ref. Num. 3, 4), a sipe extending in a tire width direction in a rib defied by main grooves (Fig. 1A, Ref. Num. 10) that comprises a leading edge and a trailing edge (Fig. 1A, Ref. Num. 10), a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge (Fig. 1A, 1B, Ref. Num. 11), and a non-chamfered region comprising no other chamfered portion being present in a part facing each chamfered portion of the sipe (Fig. 1A. 1B, Ref. Num. 10, 11).  Funaki also teaches that the rib comprises an intersecting groove (Fig. 1A, Ref. Num. 2) intersecting with at least one out of the sipe and the chamfered portion (Fig. 1A, Ref. Num. 10).
Regarding claim 2, Funaki teaches that the maximum depth of the sipe (x) and the maximum depth of the chamfered portion (y) satisfy the relationship,                         
                            x
                            ×
                            0.2
                             
                            ≤
                            z
                             
                            ≤
                            x
                        
                    . The maximum depth of the sipe in Funaki is 100 mm (Para. [0074]). Using the relationship in equation (1), the depth of the chamfered portion has to be between 10 mm and 31 mm in order to satisfy the claim limitation. Since the depth of the chamfered portion is 20 mm, that satisfies the relationship in the instant claim. Funaki 
Regarding claim 4 and 11, Funaki teaches that the intersecting groove extends along a tire circumferential direction (Fig. 1A, Ref. Num. 2). 
Regarding claim 6, Funaki teaches the rib comprising plurality of units (Fig. 1A, Ref. Num. 7) comprising the sipe (Fig. 1A, Ref. Num. 10) and the chamfered portion (Fig. 1A. Ref. Num. 11). Funaki also teaches that the intersecting groove (Fig. 1A, Ref. Num. 2) with a sipe of the plurality of units (Fig. 1A, Ref. Num. 10, 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2016/0023520 A1) as applied to claim 1 above, and further in view of Koishikawa (US 2015/0151584 A1).

In an analogous art, Koishikawa teaches the intersecting groove (Fig. 4, Ref. Num. 35) intersecting with both the sipe (Fig. 4, Ref. Num. 36) and the chamfered portion (Fig. 4, Ref. Num. 36a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Funaki in order to have the intersecting groove intersect with both the sipe and the chamfered portion. This intersection will put the larger groove volume on the outside of the tire which will reduce tire noise on the outside of the tire (Koishikawa; Para. [0059]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2016/0023520 A1) as applied to claim 1 above, and further in view of Murata (US 2010/0212795 A1).
Regarding claim 7, Funaki does not teach the intersecting groove comprising a chamfered portion.
In an analogous art, Murata teaches a tire where the intersecting groove comprises a chamfered portion (Fig. 9, Ref. Num. 7, K).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Funaki with Murata in order to have the intersecting groove comprising a chamfered portion. Adding a chamfered portion to the intersecting groove will reduce abrasion of the corners of the blocks and prevent the loss of traction (Murata, Para. [0070]).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2016/0023520 A1) as applied to claim 11 above, and further in view of Koishikawa (US 2015/0151584 A1).
Regarding claim 12, Funaki teaches the groove intersecting with the sipe (Fig. 1A, Ref. Num. 2), but does not teach the groove intersecting with the chamfered portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Funaki in order to have the intersecting groove intersect with both the sipe and the chamfered portion. This intersection will put the larger groove volume on the outside of the tire which will reduce tire noise on the outside of the tire (Koishikawa; Para. [0059]).
Regarding claim 13, Funaki teaches the rib comprising plurality of units (Fig. 1A, Ref. Num. 7) comprising the sipe (Fig. 1A, Ref. Num. 10) and the chamfered portion (Fig. 1A. Ref. Num. 11). Funaki also teaches that the intersecting groove (Fig. 1A, Ref. Num. 2) with a sipe of the plurality of units (Fig. 1A, Ref. Num. 10, 7).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2016/0023520 A1) in view of Koishikawa (US 2015/0151584 A1)  as applied to claim 13 above, and further in view of Murata (US 2010/0212795 A1).
Regarding claim 14, Funaki does not teach the intersecting groove comprising a chamfered portion.
In an analogous art, Murata teaches a tire where the intersecting groove comprises a chamfered portion (Fig. 9, Ref. Num. 7, K).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Funaki with Murata in order to have the intersecting groove comprising a chamfered portion. Adding a chamfered portion to the intersecting groove will reduce abrasion of the corners of the blocks and prevent the loss of traction (Murata, Para. [0070]).
Claims 1, 3, 4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yahashi (JP 2014218101 A) in view of Hayashi (US 2019/0001753 A1).

In an analogous art, Hayashi teaches a sipe extending in a tire width direction in a rib comprising a leading side and a trailing side (Fig. 4, Ref. Num. 33), and a chamfered portion shorter than a sipe length of the sipe formed in each of the trailing side and the leading side (Fig. 4, Ref, Num. 23C, 23B). A non-chamfered region is also present facing the chamfered portion of the sipe (Fig. 3, Ref. Num. 23A; Para. [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yahashi with Hayashi by adding alternating chamfered and non-chamfered regions to the sipe. This helps to ensure sufficient ground contact area exists while suppressing curling deformation of the third land portion (Hayashi, Para. [0057]).
	Regarding claim 3, Yahashi teaches that at least one end of the intersecting groove opens up to one of the main grooves (Fig. 1, Ref. Num. 4a).
	Regarding claim 4, Yahashi teaches that the intersecting groove extends in a tire circumferential direction (Fig. 1, Ref. Num. 4b).
	Regarding claim 6, Yahashi teaches that the rib comprising a plurality of units comprising the sipe (Fig. 1) and that the sipe intersects with a sipe of the plurality of units (Fig. 1, Ref. Num. 4b, 3b). However, Yahashi does not teach that a plurality of units comprises the sipe and the chamfered portion.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yahashi with Hayashi in order to have both sipe and chamfered portions within a plurality of units. Doing so will improve stability in cornering and braking (Hayashi; Para. [0007]).Regarding claim 8, Yahashi teaches that the maximum depth of the intersecting groove (z) and the maximum depth of the sipe (x) satisfy the relationship,                         
                            x
                            ×
                            0.2
                             
                            ≤
                            z
                             
                            ≤
                            x
                        
                     . The maximum depth of the sipe is in the range of 5-10 mm and the maximum depth of the intersecting groove is in the range of 2-5 mm (Para. [0017]). Using a max sipe depth of 5 mm, the intersecting groove max depth, based on equation 2, would need to be within the range of 1-5 mm and if a max sipe depth of 10 mm is used, the intersecting groove max depth would need to be within the range of 2-10 mm. Since the intersecting groove max depth is encompassed by both of those ranges, the max depth ranges of the sipe and intersecting groove taught by Yahashi anticipate the ranges in the instant claim. 
	Regarding claim 9, Yahashi teaches that the max width of the intersecting groove is 1.5-4 mm. This anticipates the range of 1.5-7 mm claimed in the instant claim. 
Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yahashi (JP2014218101 A) in view of Hayashi (US 2019/0001753 A1) as applied to claim 1 above, and further in view of Ulrich et al. (EP 3208113 A1).
Regarding claim 2, Yahashi in view of Hayashi teaches the maximum depth of the sipe is in the range of 5-10 mm (Yahashi, Para. [0017]), but it does not teach the maximum depth of the chamfered portion or the width of the sipe inward of the chamfered portion.
	In an analogous art, Ulrich teaches that a sipe width is constant in a range from an end positioned inward of the chamfered portion in a tire radial direction to a groove bottom of the sipe (Fig. 2, Ref. Num. 4a, B). Ulrich also teaches that a maximum depth of the sipe (x) and a maximum depth of                         
                            x
                             
                            ×
                            0.1
                             
                            ≤
                            y
                             
                            ≤
                            x
                            +
                            1.0
                        
                     . Ulrich teaches that the depth of the chamfered portion (t1) is 15% to 30% of the depth of the sipe (Para. [0023]). If the depth of the sipe was 5 mm, then the depth of the chamfered portion would be 0.75 mm to 1.5 mm which satisfies the relationship in claim 2. If the depth of the sipe was 10 mm, than the depth of the chamfered portion would be 1.5 mm to 3 mm, which also satisfies the relationship in claim 2. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yahashi in view of Hayashi with Ulrich in order to have the chamfered portion depth be 0.75 mm to 1.5 mm. This will improve wet braking properties (Ulrich; Para. [0007]).
	Regarding claim 10, Yahashi teaches that at least one end of the intersecting groove opens up to one of the main grooves (Fig. 1, Ref. Num. 4a).
	Regarding claim 11, Yahashi teaches that the intersecting groove extends in a tire circumferential direction (Fig. 1, Ref. Num. 4b).
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yahashi (JP 2014218101 A) in view of Hayashi (US 2018/0015788 A1) as applied to claim 1 above, and further in view of Koishikawa (US 2015/0151584 A1).
Regarding claim 5, Yahashi in view of Hayashi teaches the intersecting groove intersecting with the sipe (Yahashi; Fig. 1, Ref. Num. 4b, 3b). However, they do not teach the intersecting groove intersecting with the chamfered portion.
In an analogous art, Koishikawa teaches the intersecting groove (Fig. 4, Ref. Num. 35) intersecting with both the sipe (Fig. 4, Ref. Num. 36) and the chamfered portion (Fig. 4, Ref. Num. 36a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yahashi in view of Hayashi in order to have the intersecting groove intersect with both the sipe and the chamfered portion. This intersection will put the larger groove volume on the outside of the tire which will reduce tire noise on the outside of the tire (Koishikawa; Para. [0059]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yahashi (JP 2014218101 A) in view of Hayashi (US 2018/0015788 A1) as applied to claim 1 above, and further in view of Kubo (US 2017/0106703 A1).
Regarding claim 7, Yahashi in view of Hayashi does not teach the intersecting groove comprising a chamfered portion.
In an analogous art, Kubo teaches a groove (Fig. 2, Ref. Num. 20) that has a chamfered portion (Fig. 4, Ref. Num. 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yahashi and Hayashi with Kubo in order to have the intersecting groove comprising a chamfered portion. Adding a chamfered portion to the intersecting groove will reduce contact pressure in the land portion in order to make the ground contact pressure more uniform which will improve braking performance (Kubo; Para. [0042]).Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yahashi (JP 2014218101 A) in view of Hayashi (US 2019/0001753 A1) and Ulrich et al. (EP 3208113 A1) as applied to claim 11 above, and further in view of Koishikawa (US 2015/0151584 A1).
Regarding claim 12, Yahashi in view of Hayashi and Ulrich teaches the intersecting groove intersecting with the sipe (Yahashi; Fig. 1, Ref. Num. 4b, 3b). However, they do not teach the intersecting groove intersecting with the chamfered portion.
In an analogous art, Koishikawa teaches the intersecting groove (Fig. 4, Ref. Num. 35) intersecting with both the sipe (Fig. 4, Ref. Num. 36) and the chamfered portion (Fig. 4, Ref. Num. 36a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yahashi in view of Hayashi and Ulrich with Koishikawa in order to have the intersecting groove intersect with both the sipe and the chamfered portion. This intersection will put the larger groove 
Regarding claim 13, Yahashi teaches that the rib comprising a plurality of units comprising the sipe (Fig. 1) and that the sipe intersects with a sipe of the plurality of units (Fig. 1, Ref. Num. 4b, 3b). However, Yahashi does not teach that a plurality of units comprises the sipe and the chamfered portion.
	In analogous art, Hayashi teaches that a plurality of units comprises both the sipe and the chamfered portion (Fig. 3, Ref. Num. 23)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yahashi with Hayashi in order to have both sipe and chamfered portions within a plurality of units. This helps to ensure sufficient ground contact area exists while suppressing curling deformation of the third land portion (Hayashi, Para. [0057]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yahashi (JP 2014218101 A) in view of Hayashi (US 2019/0001753 A1), Ulrich et al. (EP 3208113 A1), and Koishikawa (US 2015/0151584 A1) as applied to claim 13 above, and further in view of Murata (US 2010/0212795 A1).
Regarding claim 14, Yahashi in view of Hayashi, Ulrich, and Koishikawa does not teach the intersecting groove comprising a chamfered portion.
In an analogous art, Murata teaches a tire where the intersecting groove comprises a chamfered portion (Fig. 9, Ref. Num. 7, K).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yahashi, Hayashi, Ulrich, and Koishikawa with Murata in order to have the intersecting groove comprising a chamfered portion. Adding a chamfered portion to the intersecting groove will reduce abrasion of the corners of the blocks and prevent the loss of traction (Murata, Para. [0070]).
                        
                            x
                            ×
                            0.2
                             
                            ≤
                            z
                             
                            ≤
                            x
                        
                     . The maximum depth of the sipe is in the range of 5-10 mm and the maximum depth of the intersecting groove is in the range of 2-5 mm (Para. [0017]). Using a max sipe depth of 5 mm, the intersecting groove max depth, based on equation 2, would need to be within the range of 1-5 mm and if a max sipe depth of 10 mm is used, the intersecting groove max depth would need to be within the range of 2-10 mm. Since the intersecting groove max depth is encompassed by both of those ranges, the max depth ranges of the sipe and intersecting groove taught by Yahashi anticipate the ranges in the instant claim.
Regarding claim 16, Yahashi teaches that the max width of the intersecting groove is 1.5-4 mm. This anticipates the range of 1.5-7 mm claimed in the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hiraishi (WO 2017/217425 A1) teaches a sipe with a chamfered portion. It is noted here that Hirashi is available as prior art under both 35 USC 102(a)(1) and 102(a)(2). Additionally, it is noted that applicant would not be able to rely upon the instant certified copy of the foreign priority application to overcome this reference because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. 
Morito (WO 2017/141651 A1) teaches a sipe with both a chamfered and non-chamfered portion. It is noted here that Morito is available as prior art under both 35 USC 102(a)(1) and 102(a)(2). Additionally, it is noted that applicant would not be able to rely upon the instant certified copy of the foreign priority application to overcome this reference because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571)270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/KATELYN B WHATLEY/               Supervisory Patent Examiner, Art Unit 1749